Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed August 30, 2021 in response to the Office Action of April 28, 2021 is acknowledged and has been entered. 
Claim 31 has been added as an independent claim.
Claims 1, 3-7, 10, 12, 13, 16 and 28 have been canceled. 
Claims 2, 8, 9, 11, 14, 15, 17-27, and 29-30 have been amended.
Claims 2, 8, 9, 11, 14, 15, 17-27, and 29-31 are currently being examined. 

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, 11, 14, 15, 17-27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the method according to claim 31, wherein THBS1 or at least one of CTSD, OLFM4, ICAM1 as measured..." in lines 1-2.  There is insufficient antecedent basis for this limitation (OLFM4 or ICAM1) in the claim or new claim 31 as amended.
Claim 11 recites the limitations "wherein for the dilution to measure ICAM1…" in line 9 and "wherein for the dilution to measure OLFM4…" in line 11. There is insufficient antecedent basis for these limitations in the claim or new claim 31 as amended.
Claim 20 recites the limitations "as well as the concentration of OLFM4…" in line 3 and "as well as the concentration of ICAM1…" in line 15. There is insufficient antecedent basis for these limitations in the claim or new claim 31 as amended.
Claim 21 recites the limitations "as well as the concentration of OLFM4…" in line 3 and "as well as the concentration of ICAM1…" in line 14. There is insufficient antecedent basis for these limitations in the claim or new claim 31 as amended.
Claims 24 and 25 recite the limitation “at least one of THBS1, CTSD, OLFM4, ICAM1 the subject’s…” in line 3. There is insufficient antecedent basis for this limitation in the claim or new claim 31 as amended.
Claim 26 recites the limitations "wherein, for the dilution to measure ICAM1…” in line 11 and " wherein, for the dilution to measure OLFM4…” in line 15. There is insufficient antecedent basis for these limitations in the claim or new claim 31 as amended.
.
or a sandwich bead based antibody assay to the respective protein is used obtained by using recombinant proteins of human THBS1 and CTSD, respectively and mouse monoclonal antibodies generated through immunization of mice therewith” renders the claim indefinite because the meaning of the sentence is not clear, thereby rendering the scope of the claim unascertainable. 
	Claims 2, 8, 14, 15, 17-19, 22, 23, 27, 29 and 30 are also rejected because these claims are dependent on claim 31 directly or indirectly.
	Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims17-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recites: β0 in the range of 3 - 3.8; βCTSD in the range of 0.005 - 0.05; βTHBS1 in the range of (-0.00009) - (-0.00003); β%fPSA in the range of (-7.5) - (-2.5) wherein the concentration of THBS1, expressed in ng/ml, the 0 in the range of 3 - 3.8, claim 17 recites β0 in the range of 3 – 4.2, claim 18 recites β0 in the range of 4.7 – 4.8, claim 19 recites β0 in the range of 4.0 – 5.5, claim 20 recites β0 in the range of 4.0 – 5.2, claim 21 recites β0 in the range of 4.4 – 4.8
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recites three proteins: THBS1, CTSD and fPSA for measurement, calculation, and assessment of risk.  Claims 20 and 21 are dependent on claim 31, however, the set of proteins recited are THBS1+OLFM4+fPSA; THBS1+ICAM1+fPSA, thus, did not further limit the subject matter of claim 31. Also the ranges are different. See at least β0 in 20 and 21


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2, 8, 9, 11, 14, 15, 17-27, and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and law of nature without significantly more. The claim(s) recite(s) a method comprising a step of calculating, based on all the protein concentrations as well as the free PSA proportion determined in the first step, a combined score value, further taking account of an age of the subject; and a step of determining a risk of a positive biopsy and/or prostate cancer of the subject to discriminate between benign and malignant prostatic conditions based on the combined score value as determined in the second step, wherein surpassing a corresponding threshold value of the combined score value is taken as positive prostate cancer information and/or as necessity of biopsy, wherein said combined score value is calculated using the following formula (1): 
    PNG
    media_image1.png
    36
    456
    media_image1.png
    Greyscale

This judicial exception (a second step of calculating and a third step of determining the risk) is not integrated into a practical application because the claim(s) 
Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art.  See MPEP 2111.
Claims 2, 8, 9, 11, 14, 15, 17-27, and 29-31 are drawn a method a method comprising quantitative measurement in serum, plasma, or blood of a concentration of THBS1 and CTSD in a subject, as well as a proportion of free PSA (%fPSA), wherein for the measurement of the concentration of THBS 1 and CTSD, the subject's serum, plasma, or blood is diluted using a buffer having a pH value in a range of 7 - 7.4 and comprising an agent controlling the pH value selected from at least one of the following systems: Tris (Tris(hydroxymethyl)-aminomethane), Pipes (Piperazine-1,4-bis-2-ethane sulfonic acid), Mes (4-Morpholino ethane sulfonic acid), Hepes (4-(2-hydroxyethyl)-1-piperazine-ethane sulfonic acid), phosphate buffered saline (PBS), and wherein the buffer has an ionic strength in a range of 50 - 850mM, wherein the method includes:
 a first step being performed by contacting the subject's serum, plasma, or blood, with at least one affinity reagent for each protein and detecting whether binding occurs between the respective protein and the at least one affinity reagent and using quantitative readout of the respective protein's concentration, allowing a calculation of the respective concentration in the original serum, plasma, or blood, or in case of free PSA its proportion, wherein either a sandwich enzyme linked immunosorbent assay specific to the respective protein is used, or a sandwich bead based antibody assay to the respective protein is used obtained by using recombinant proteins of human THBS1 
a second step of calculating, based on all the protein concentrations as well as the free PSA proportion determined in the first step, a combined score value, further taking account of an age of the subject;
a third step of determining a risk of a positive biopsy and/or prostate cancer of the subject to discriminate between benign and malignant prostatic conditions based on the combined score value as determined in the second step, wherein surpassing a corresponding threshold value of the combined score value is taken as positive prostate cancer information and/or as necessity of biopsy, wherein said combined score value is calculated using the following formula (1): 
    PNG
    media_image1.png
    36
    456
    media_image1.png
    Greyscale

wherein, in the formula (1), βi are regression coefficients as determined before with an optimization using experimental data, β0 being an intercept, and wherein xi is the measured concentration of the respective protein in the original serum, plasma, or blood and in case of free PSA (%fPSA) the proportion in the original serum, plasma, or blood, wherein, for the calculation of the combined score value, the regression coefficients are chosen as follows: - 15 - β0 in the range of 3 - 3.8; βCTSD in the range of 0.005 - 0.05; βTHBS1 in the range of (-0.00009) - (-0.00003); β%fPSA in the range of (-7.5) - (-2.5) wherein the concentration of THBS1, expressed in ng/ml, the proportion, expressed in the numerical range of 0 - 1, of free PSA (%fPSA), as well as the concentration of CTSD, in each case expressed in ng/ml, are measured in the first step, and wherein, for a 90% sensitivity, a threshold value of a combined score value is 0.3 - 0.35.  

However, as explained in MPEP 2106.04(11) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The eligibility analysis comprises three-step tests: 1) Step 2A Prong one: evaluating whether the claim recites a judicial exception (MPEP 2106.3); 2) Step 2A Prong two: evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception (MPEP 2106.4); 3) Step 2B: evaluating whether the claim as a whole amounts to significantly more than the recited exception (MPEP 2106.5).
Claims 2, 8, 9, 11, 14, 15, 17-27, and 29-31 recite: quantitative detection of a protein (e.g. ng/ml) and determination of percentage of fPSA (claims 31, 2, 9, 11, 14-15, 27, 29);  calculation of the respective concentration and a combined score value (claims 31, 8); comparing the score with a corresponding threshold (claims 31, 8); calculation of a combined score based on a formula (claims 31); calculation of combined scores for based on a formula with a specific set of coefficients (claims 17-23); methods of detection (claims 24-27); determination of concentration of biomarkers relative to an external standard (claim14); which has a BRI that requires performing an arithmetic calculation (counting, division) in order to determine protein expression and percentage of fPSA and obtain a score for the subject, then using this score to determine the health status of a subject. This limitations therefore recite a mathematical calculation and mental processes. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 
In addition, this type of simple arithmetic calculation (division) or comparison scores with threshold can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Thus, limitation also falls into the “mental process” groupings of abstract ideas.
Furthermore, limitation describes a naturally occurring relationship between the THBS1, CTSD expression level /percentage of fPSA and the risk of a positive biopsy and/or prostate cancer of the subject, and thus may also be considered to recite a law of nature.
Taken together, claims 2, 8, 9, 11, 14, 15, 17-27, and 29-31  recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Step 2A: YES).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the claim recites additional elements. However, these elements are routine methods for an ordinary skilled person in the art. For example, Thermo teaches a standard protocol for ELISA. In ELISA, optimization is routinely performed, including optimizing sample concentration, blocking buffer, standard diluent, signal detection (Thermo Scientific, ELISA technical guide and protocols, Publication Year: 2010), thus do not add an inventive concept to the claims. 
Additionally, MPEP 2106.05(d) II teaches that:
e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Thus, limitations do not amount to significant more. Even when considered in combination, these additional elements represent mere routine activity to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). These claims are not eligible.

Similarly, claims 15 and 30 recite the additional element of “further comprising at least one of monitoring, diagnosis, predicting prostate biopsy outcome, prognosis, risk assessment, therapy selection, therapy monitoring of cancer”. Although this limitation indicates that additional steps are to be performed, it does not provide any information as to how the steps are to be performed, or what the process is, but instead covers any 

Therefore, claims 2, 8, 9, 11, 14, 15, 17-27, and 29-31 are properly rejected under 35 U.S.C. 101.

Response to Arguments
For the rejection of claims 1-30 under 35 U.S.C. 101, Applicant argues:

    PNG
    media_image2.png
    207
    617
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    626
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    204
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    95
    638
    media_image5.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, the rejected claims recite judicial exception (a second step of calculating and a third step of determining the risk). It is also acknowledged that additional elements of protein detection including post-translational modifications (claim 9), buffer pH, dilution, antibody type, standard curve and detection methods (e.g. ELISA 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Conclusion
No claims are allowed.
All other objections and rejections recited in the Office Action of April 28, 2016 are withdrawn in view of Applicant’s amendment and arguments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

	/PETER J REDDIG/           Primary Examiner, Art Unit 1642